UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 00-1861



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

            versus


JOHN DOE,

                                               Defendant - Appellee.



                              No. 01-1004



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

            versus


JOHN DOE,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (MISC-00-50-1)


Submitted:    February 8, 2001           Decided:     February 13, 2001
Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals the

district court’s orders denying his motion for leave to file a

complaint and denying his motions for summary judgment and recon-

sideration.   We have reviewed the record and the district court’s

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Armstrong v. Doe, No. MISC-00-50-

1 (M.D.N.C. June 12 & Dec. 13, 2000).    We also deny Armstrong’s

motion filed in No. 00-1861 seeking permission to file a motion for

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED



                                 2